TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 11, 2014



                                      NO. 03-13-00856-CV


                                   Dennis Hewitt, Appellant

                                                v.

                          Austin Hi-Tech Restoration, Inc., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
           VACATED AND DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 24, 2013. Having

been informed of the parties’ settlement agreement, and in accordance with the parties’ request,

the Court holds that the judgment should be vacated and the case dismissed. Therefore, the Court

vacates the trial court’s judgment and dismisses the case. Each party shall pay the costs of

appeal incurred by that party, both in this Court and the court below.